Citation Nr: 1426567	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for amyotrophic lateral sclerosis (ALS) and assignment of a 30 percent rating.

2.  Entitlement to an effective date earlier than January 19, 2012, for the award of a 100 percent rating for ALS.

3.  Whether an August 8, 2001, VA rating decision that granted service connection for benign tremors should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The instant matters were previously remanded by the Board in August 2013.  Specifically, the Board found that the Veteran had in fact filed a timely notice of disagreement (NOD) as to an August 2012 rating decision which determined that an August 2001 rating decision was not the product of CUE.  The matter was thus remanded for issuance of a statement of the case (SOC), which SOC was issued to the Veteran in November 2013.  The following month, the Veteran filed a VA Form 9 in response to the November 2013 SOC.  The remaining issues were readjudicated and denied by the agency or original jurisdiction (AOJ) via a December 2013 supplemental SOC (SSOC).  Accordingly, all three matters are now properly before the Board.  

The Board notes that after the SOC and SSOC were issued, the Veteran submitted additional evidence.  To the extent that this evidence is not duplicative of evidence previously of record, the evidence was accompanied by a waiver of consideration by the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 8, 2001, VA rating decision that granted service connection for benign tremors, but not ALS, is final.

2.  The RO's August 8, 2001, decision did not represent an unreasonable application of then-extant law to the facts that were then known.

3.  The Veteran's claim of service connection for ALS was received on March 8, 2012.

4.  ALS was not clinically diagnosable based on all evidence of record prior to December 30, 2011.

5.  There is no legal basis for an effective date prior to December 30, 2011, for the award of presumptive service connection for ALS and the assignment of a 30 percent rating.

6.  Prior to January 19, 2012, the rating schedule did not provide for an automatic 100 percent rating for ALS; the evidence does not otherwise establish entitlement to a rating higher than 30 percent prior to January 19, 2012.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the August 8, 2001, decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria have not been met for an effective date prior to December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent rating.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400 (2013).

3.  The criteria have not been met for an effective date prior to January 19, 2012, for the assignment of a 100 percent rating for ALS. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran's service treatment records (STRs) show that he was often seen for complaints of difficulty swallowing and that in December 1996, he presented for a follow-up visit related to complaints of tremors.  The Veteran reported years of tremors involving the hands and legs, which worsened with anxiety and increased if he was still or doing any slow movements or holding a position for an extended period of time.  The assessment was likely benign essential tremors and the Veteran was started on Propranolol.

In December 2000, prior to his separation from service, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, benign tremors and a hiatal hernia/swallowing problems.  The Veteran was afforded VA examinations in January 2001 and, upon later review of the claims folder, the examiner recorded impressions of hiatal hernia, no abnormal findings; swallowing problems, subjective limitations, no objective findings; and benign tremors, no objective findings on day of examination.  In an August 8, 2001, rating decision, the Veteran was awarded service connection for, among other things, a hiatal hernia, to include problems swallowing, and for benign tremors.

In March 2012, the Veteran filed a claim of service connection for ALS and submitted private medical records showing treatment related to his tremors and difficulty swallowing, which records show that the Veteran was seen by a neurologist, E.C., M.D., on December 30, 2011.  It was indicated that the Veteran was referred to the neurologist by another clinician who believed that the Veteran may have been suffering from Parkinson's.  Dr. E.C. assessed the Veteran's tremors as being consistent with essential tremors and indicated that a swallowing study would be done.  A February 2012 follow-up report notes that the swallowing study was abnormal.  Discussion with the Veteran and his wife revealed a 15 year history of problems swallowing, but it was indicated that that was related to his reflux disease.  The Veteran's wife reported that the Veteran's problems swallowing had become more significant in the last year and even more so in the previous six months.  The results of multiple studies and electrodiagnostic testing conducted thereafter indicated a strong possibility of ALS.  In a March 2012 statement, Dr. E.C. confirmed that the Veteran had in fact been diagnosed as having ALS.  

Also of record is a statement from W.H., D.O., who conducted an additional evaluation of the Veteran.  Dr. W.H. indicated that the Veteran's ALS may have begun as early as 2000, as evidenced by the increase in shakes and tremors.  Also in March 2012, the Veteran was afforded a VA examination in connection with his claim of service connection for ALS.  The VA examination report contains a detailed synopsis of the evidence of record, to include the Veteran's history of benign tremors and difficulty swallowing beginning in service.

In an April 2012 decision, the RO granted service connection for ALS and assigned a 100 percent evaluation, effective from March 8, 2012.  The rating decision included a note to the Veterans Service Representative (VSR) stating that the Veteran was to be informed that his symptoms of benign tremors and problems swallowing were likely to the first symptoms of his ALS and that those symptoms were now included in his ALS evaluation, as opposed to being separately evaluated.  

That same month, the Veteran expressed his desire to "file for an earlier effective date back to his retirement for his ALS."  The Veteran alleged that the medical evidence supported a finding that the first manifestations of ALS existed prior to his retirement from the military and submitted a statement from B.N., M.D., who stated that the Veteran's symptoms of problems swallowing, tremors, and shortness of breath, along with positive diagnostic test results, all supported the diagnosis of ALS.  Dr. B.N. went on to state his belief that the Veteran's chronic tremors should have been rated as ALS upon discharge from service, but unfortunately the diagnosis had taken years to clarify.  

In July 2012, the AOJ sought an opinion regarding the earliest date that the medical evidence of record was sufficient to support a clinical diagnosis of ALS.  Upon review of the record, a VA physician assistant opined that the evidence of record supported a diagnosis of ALS in 1997, based on the report of progressive worsening of tremors and dysphagia.  The Veteran's case was again reviewed in August 2012, this time by a VA physician who indicated her consultation with the Veteran's neurologist who had explained that ALS is a rapidly progressive disease with most patients' succumbing within an average of 5 years of onset.  It was noted that longer survival was associated with onset ages of less than 40.  Regarding the Veteran's contention that his symptoms began in 1997, the clinician indicated that the Veteran would have been 46 years of age at that time.  The clinician then explained that ALS is divided into two subsets of limb and bulbar disease and stated that the earliest symptoms of limb disease are loss of coordination and weakness, with some fasciculations (twitching).  The clinician went on to discuss the fact that fasciculations and tremors would not be confused, as fasciculations are muscle twitches below the skin whereas tremors are uncontrollable movements of the limbs.  The clinicians indicated therefore that that the Veteran's tremors in 1997 would not have been mistakenly characterized as such.  The clinician then discussed bulbar disease, which presents with swallowing and speaking difficulties.  It was noted that an individual would not present with both bulbar and limb disease symptoms, as the Veteran contended for himself.  

Ultimately, the clinician opined that the Veteran's ALS was in addition to the Veteran's benign essential tremor, as opposed to a progression of it.  She stated that the distinct change in symptoms in approximately December 2011 is the earliest date on which there is sufficient medical evidence to provide a clinical diagnosis for ALS.

In an October 2012 decision, a decision review officer (DRO) assigned an effective date of December 30, 2011, for the grant of service connection and assignment of a 30 percent rating.  A 100 percent rating was assigned, effective January 19, 2012.  The DRO also noted that the Veteran's service-connected benign tremors had been recharacterized as ALS based on the new diagnosis.  In that decision, the DRO acknowledged that the Veteran's claim of service connection for ALS was received by the RO on March 8, 2012.  The DRO then, however, determined that the diagnosis of ALS represented a correction in diagnosis of the previously service-connected difficulty swallowing and tremors and thus characterized the Veteran's claim as one for an increased rating and assigned an effective date of December 30, 2011, for the assignment of the 30 percent rating for the Veteran's ALS.  The Veteran disagreed with that decision and it was later clarified that he was intending to appeal the effective date assigned for his 30 and 100 percent ratings, and not the disability ratings assigned.

II.  CUE

One method for establishing an earlier effective date is to show that a prior decision contained CUE.  Section 3.105(a) of title 38, Code of Federal Regulations, provides in pertinent part:  "Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a) (2010).  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2002); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra ). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).

In regards to the rating decision issued in August 2001, the Veteran essentially contends that it was error for the RO to grant service connection for benign tremors and/or a hiatal hernia with swallowing problems, but not ALS, because the evidence medical evidence supported a finding that the first manifestations of ALS existed prior to his retirement from the military.  

At the outset, the Board finds that there is no question regarding the finality of the August 2001 decision.  By a letter dated August 9, 2001, the Veteran was notified of the RO's decision and informed that if he believed the decision was not correct, he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  The Veteran did not initiate an appeal within one year.  Consequently, the RO's August 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  Accordingly, the August 2001 decision may not be reversed or revised unless there is a finding of CUE in that decision.  

To the extent that the Veteran's allegation of CUE is based upon VA's failure to provide him with an adequate examination in connection with his initially filed claims on account of the fact that ALS was not then diagnosed, because a "breach of the duty to assist cannot form the basis for a claim of CUE," any argument made in this regard is unavailing.  See Cook, 318 F.3d at 1344-47 (stating that the failure in duty to assist cannot form basis for CUE); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in incomplete, rather than incorrect record); 38 C.F.R. § 20.1403(d)(2) (2013).  

As to any allegation that the RO's August 2001 decision was the product of CUE because the RO failed to recognize that ALS was misdiagnosed as benign tremors, the Board notes that CUE refers to an error of the rating officer or of the Board that denied the claim.  Accordingly, even if the medical evidence before the RO did in fact support a diagnosis of ALS at that time, the Board cannot find CUE based on a misdiagnosis.  Indeed, a new medical diagnosis that corrects an earlier diagnosis ruled on by previous adjudicators is not the kind of error that could be considered an error in the original adjudication.  See Russell, 3 Vet. App. at 314; Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  Therefore, even if the Veteran was correct that service or VA clinicians misdiagnosed his ALS or erred by failing to diagnose ALS, such a misdiagnosis or error does not establish CUE on the part of the RO, as Russell and Henry make clear that under the law pertaining to CUE, the Veteran cannot prevail based on the later evidence of a misdiagnosis.  Id.

Lastly, the Board acknowledges the addition of medical evidence of suggesting that the Veteran's ALS first manifested in service.  To the extent that this evidence supports a diagnosis of ALS in service, because it is well settled law that CUE determinations are based on the evidence of record at the time of the decision being collaterally attacked or on the correct facts extant at that time, any evidence developed after the decision under attack may not be used to demonstrate CUE in that decision.  See Pierce v. Principi, 240 F.3d 1348, 1354-55 (Fed. Cir. 2001) (affirming that RO CUE must be based upon the evidence of record at the time of the decision).  

Upon consideration of the above and given the high hurdle apparent in the definition of CUE, the Board finds that that type of error was not committed when the RO awarded service connection for benign tremors, but not ALS, in August 2011 because it is not undebatable that service connection for ALS was then warranted based on the evidence then of record.  Because CUE was not committed in the August 2001 rating decision, the Veteran's motion to reverse or revise that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

II.  Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2013); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Here, the Veteran's claim of service connection for ALS was received by the RO on March 8, 2012, which claim was granted the following month.  Notably, effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318 (2013); see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  

The law provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2013). 

For section 5110(g) to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded "pursuant to" the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold issues are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and (2) such "eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114(a).  

Here, there is no question that establishment of presumptive service connection for ALS is a liberalizing act, as the United States Court of Appeals for Veterans Claims (Court) has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, supra (recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment); Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Regarding whether the grant of service connection was made "pursuant to" the change in law, although not explicitly discussed in its statement of reasons for decision, and somewhat confused by the VSR note and the reasoning set forth in the DRO's October 2014 decision, it appears that the RO in fact granted service connection for ALS on a presumptive basis, as the codesheet indicates that ALS is "Service Connected, Gulf War, Presumptive."  

Accordingly, because the Veteran's claim was reviewed at his request, which claim was received more than one year after the effective date of the law establishing presumptive service connection for ALS, the earliest effective date that could be assigned would be March 8, 2011, but only if the evidence establishes that the Veteran met the criteria for an award of service connection ALS on that date, and has continued to meet the criteria since then.  In the instant case, the Board finds that a diagnosis of ALS is not supported by the evidence of record prior to December 30, 2011, such that the assignment of an effective date prior to that date would be permissible, as the Veteran would not have met the criteria for an award of service connection prior to being diagnosed as having ALS.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim").

In finding that the evidence fails to support a diagnosis of ALS prior to December 30, 2011, the Board has considered the statements from VA and private clinicians who opined that the first manifestations of the Veteran's ALS were present in service.  However, the Board finds more probative the opinion rendered by the VA physician who reviewed the Veteran's case in August 2012.  Notably, that clinician consulted with the Veteran's neurologist and explained the progressive nature of ALS, detailing expected survival rates based on age of onset.  The clinician also considered the Veteran's tremors and difficulties swallowing in service and discussed why the Veteran's tremors were not in fact an early manifestation of ALS.  The clinician further noted that a swallowing study done in 1999 was normal and no etiology could be determined for the Veteran's subjective complaints.  She went on to state that according to the Veteran's neurologist, the Veteran had presented with a significant change in symptoms approximately 4 months prior to being diagnosed with ALS in March 2012.  The VA clinician thus opined that, based on all evidence of record, to include consultation with the Veteran's neurologist, it was not until the Veteran presented to the neurologist in December 2011 that ALS could have been clinically diagnosed.

Here, the Board finds the August 2012 VA clinician's opinion to be more probative regarding when the evidence supported a clinical diagnosis of ALS than the opinions suggesting that ALS was present in service, as the August 2012 VA clinician explained why the Veteran's symptoms present in service were not manifestations of ALS, thus undermining the basis for the other opinions of record.  The Board finds that the August 2012 opinion is adequately supported by the reasons stated therein and is based on a review of the record and consultation with another clinician.  Notably, Dr. E.C. has not stated that the Veteran's ALS first manifested in service, nor has she suggested that it could have been clinically diagnosed prior to her diagnosis of such.  Indeed, when he first presented to her, Dr. E.C. stated that the Veteran's tremors were consistent with essential tremors and further testing was conducted to determine the etiology of the Veteran's swallowing problems.  Thus, although the Veteran may have had symptoms of ALS prior to the affirmative diagnosis of such, those symptoms were not definitively linked to ALS until March 2012, according to Dr. E.C.'s report.

Thus, because the probative evidence of record fails to establish that ALS could have been clinically diagnosed prior to December 30, 2011, there is no basis in accordance with the facts found upon which to assign an effective date prior to December 30, 2011.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In this regard, the Board notes, without conceding the appropriateness of the DRO's characterization of the Veteran's claim as one for increase, that the same conclusion would be reached under the standards governing effective dates for increased rating claims.  This is so because December 30, 2011, is the date upon which the evidence demonstrates it to be factually ascertainable that the Veteran developed ALS.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Turning to the question of entitlement to an effective date earlier than January 19, 2012, for the award of a 100 percent rating for ALS, the Board notes that the Veteran's ALS is rated under 38 C.F.R. 4.124a, Diagnostic Code (DC) 8017.  Prior to January 19, 2012, DC 8017 provided for a minimum rating of 30 percent.  See 38 C.F.R. 4.124a, DC 8017 (2011).  Effective January 19, 2012, DC 8017 was revised to provide for a single rating of 100 percent.  76 Fed. Reg. 78823 (Dec. 20, 2011).  Accordingly, there is no basis in law for the automatic assignment of a 100 percent rating for ALS prior to January 19, 2012, for the Veteran's 100 percent rating for ALS must be denied as a matter of law.  See 38 C.F.R. § 3.114(a) (stating that where compensation is increased pursuant to a liberalizing law, the effective date of such increase shall not be earlier than the effective date of the act or administrative issue); 76 Fed. Reg. 78823.

The Board has also considered whether the evidence of record supports the assignment of a rating higher than 30 percent prior to January 19, 2012, but finds that it does not.  In this case, the RO assigned an initial 30 percent rating for ALS under 38 C.F.R. § 4.124a, DC 8017.  In this regard, the Board notes that the minimum evaluation of 30 percent provided for ALS under DC 8017 prior to January 19, 2012, contemplated "ascertainable residuals."  38 C.F.R. § 4.124a (2011).  For a higher rating to be warranted, the disorder must be rated on its residuals, to include, for example, psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  See id.  Here, the evidence dated from December 30, 2011, to January 19, 2012, fails to demonstrate that any residuals that can be attributed to ALS would warrant a rating in excess of 30 percent.  When the Veteran presented to Dr. E.C. in December 2011, he reported tremors and difficulty swallowing but stated that "overall he is doing okay functioning."  The Veteran indicated that his gait was okay, but noted that his wife "thinks he may be shuffling a bit."  Neurological evaluation, sensory examination, coordination testing, muscle strength testing, and mental status evaluation were all normal.  Regarding his reported tremors, the Veteran stated that they were not severe enough to warrant treatment at that time.  Comparing these findings to any potentially applicable rating related to the appropriate bodily systems of the schedule, the Board finds no basis to assign a rating greater than 30 percent, let alone a 100 percent rating, prior to January 19, 2012, as his symptoms did not then appear to be indicative of severe disability, especially in light of the fact that the Veteran reported his overall functioning to be okay.  See, e.g., 38 C.F.R. § 4.114, DCs 7203, 7346; § 4.124a, DCs 8013-8015.

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues. VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for ALS was granted in April 2012 and a disability rating and effective date was assigned.  As the current matters stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to claims based on CUE, the Board notes that the provisions of the VCAA are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  Livesay, 15 Vet. App. at 178-79.

The Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied, as all available evidence pertaining to the issues decided herein has been obtained.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Board finds that the medical evidence of record is sufficient to rely upon to determine when it was first evident that the Veteran had ALS such that additional development on the issue is not necessary.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled to the extent required.



ORDER

Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent rating is denied.

Entitlement to an effective date earlier than January 19, 2012, for the award of a 100 percent rating for ALS is denied.

Clear and unmistakable error was not committed in an August 2001 rating decision that granted service connection for benign tremors, but not ALS; the appeal of this issue is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


